DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-3 and 8-20 are rejected. Claims 4-7 are objected to. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “wherein a plurality of clamp fasteners extend through the forward flange of the forward casing, the aft flange of the aft casing, and the portion of the spar sandwiched between the coupling flange and the retainer ring” of Claim 13 must be shown or the feature canceled from the claim. No figure currently shows a fastener extending through all three portions as claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding Claims 1 and 11, Line 3 of Claim 1 and Line 1 of Claim 11 recite “comprising”. Applicant is suggested to use a colon “:” after the term “comprising” since a list follows the term. 
Regarding Claim 1, Line 14 recite “a seal separating pressure zones”. Applicant is suggested to amend to correct the pluralities. The noun “zones” which is plural, therefore it would be grammatically incorrect to use the article “a”.    
Regarding Claims 1, 5, 11, 15, 17, and 20, Line 24 of Claim 1, Lines 2 and 3 of Claim 5, Line 15 of Claim 11, Line 2 of Claim 15, Line 4 of Claim 17, and Line 2 of Claim 20 recite “case”. Applicant is suggested to amend to recite “turbine case” to remain consistent with how this limitation is originally recited when introduced. 
Regarding Claim 11, Line 3 recites “a forward flange that extends radially”. While not indefinite, it is noted that other instances of the use of “radially” throughout the claims specify “radially outwardly” rather than simply “radially”. Applicant is suggested to confirm if the term “outwardly” was intentionally omitted. 
Claims 2-4, 6-10, 12-14, 16, and 18-19 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load-transfer features” configured to “engage the turbine vane and carry load” in Claim 17, interpreted to be a collar or equivalents thereof according to [0096] of the Specification filed April 23, 2019. The term “load transfer feature” is used to describe (476, 576), which are indicated to be collars such as in paragraphs [0071] and [0078] respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 13, the claim recites “wherein a plurality of clamp fasteners extend through the forward flange of the forward casing, the aft flange of the aft casing, and the portion of the spar sandwiched between the coupling flange and the retainer ring.” However, a review of the Specification as filed shows no such embodiment. No embodiment shows a fastener which extends through both forward and aft flanges as well as the portion of the spar as required by the claim. As such, Applicant has failed to convey possession of the claimed embodiment at the time the application as filed. 
Claim 14 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11, 16, and 20, Line 16 of Claim 11, Line 2 of Claim 16, and Line 3 of Claim 20 recite “the gas turbine engine”. There is insufficient antecedent basis for this limitation in the claims. 
Claims 12-15 and 17-19 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis (US 2013/0067930 A1), in view of Parry et al. (US 2017/0030223 A1), hereinafter Parry, and Vo et al. (US 2015/0330244 A1), hereinafter Vo.
Regarding Claim 1, Figure 2 of Paradis teaches a turbine assembly adapted for use in a gas turbine engine with a turbine vane (52) configured to redirect air moving through a primary gas path of the gas turbine engine, the assembly comprising a turbine case arranged around a central axis (radially inwards of figure, not shown), the turbine case including (i) a forward casing with an annular shell and a forward flange that extends radially outwardly from the annular shell and (ii) an aft casing with an annular shell and an aft flange that extends radially outwardly from the annular shell, a vane stage including (a) the turbine vane (52) shaped to form an airfoil that extends across the primary gas path of the gas turbine engine, and a vane-stage support (30, 34) that is configured to hold the turbine vane (52) and an inner portion (32) in place relative to the turbine case, the vane-stage support (30, 34) including (1) a case mount (30) arranged between the forward flange of the forward casing and the aft flange of the aft casing and (2) a spar (34) that extends from the case mount (30) radially through the airfoil of the turbine vane (52), wherein the turbine vane (52) and the inner portion engage the spar (34) so that forces applied to the vane stage are carried by the spar (34) to the case mount (30) and case during use of the turbine assembly in the gas turbine engine. See also annotated Figure 2’ below. Paragraph [0015] describes the structure as that of a gas turbine engine. Paragraph [0020] describes vane (52) having an airfoil shape. Paragraph [0017] describes the spar (34) as being “load transfer”, thus it is adapted to carry forces. Since spar (34) is connected to mount (30) forces applied to one are transferred to the other.  

    PNG
    media_image1.png
    818
    620
    media_image1.png
    Greyscale

Paradis is silent regarding the materials of the components. However, ceramic matrix composite and metallic materials would have been obvious in view of Parry. 
ceramic matrix composite (CMC) materials [0040]. Meanwhile, structures comprising the vane-stage support such as spar (40) and the casing are made of metallic materials [0037, 0059]. Thus, the two materials are known materials suitable for use in the claimed structures, predictably resulting in a functioning assembly. Furthermore, Parry acknowledges that due to operating temperatures, materials such as CMC are desirable for their higher temperature capabilities and lower weight. A higher operating temperature allows for greater efficiency. However, CMC materials have lower tensile ductility compared to metallic materials [0004]. Therefore, while CMC materials have their advantages, they lack structural strength compared to metallic materials used for supporting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine assembly taught by Paradis such that the turbine vane comprises ceramic matrix composite materials and the vane-stage support comprises metallic materials as exemplified by Parry, since not only are these materials known materials suitable for the claimed structures, but use of the materials as claimed is also advantageous. Specifically, CMC materials provide high temperature capabilities to portions in the gas path, such as the turbine vane, while metallic materials provide more ductility to areas which handle more loads, such as supports. 
Paradis and Parry do not expressly teach the inner portion being an inner vane seal land as claimed. However, an inner vane seal land would have been obvious in view of Vo. 
Figures 2 and 4A of Vo teach a turbine assembly wherein a vane stage includes an inner vane seal land (66) located radially inward of the turbine vane (of assembly 48), the inner vane seal land (66) configured to be engaged by a rotating component to create a seal separating pressure zones within the gas turbine engine when the turbine assembly is used in the gas turbine engine. The inner vane seal land (66) prevents leakage from the main gas flow into the interior regions, mitigating excessive heating [0017, 0030]. As applied to Paradis, the assembly shown is also adjacent rotating components (see unlabeled right of Figure 2). Therefore, configuring the inner portion (such as 32) to be an inner vane seal land provides similar benefits. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly taught by Paradis-Parry with an inner vane seal land configured to be engaged by a rotating component as suggested by Vo, to provide the benefits of reducing leakage and mitigating excessive heat from reaching radially interior portions of the assembly.  
Regarding Claim 11, Figure 2 of Paradis teaches a turbine assembly, the assembly comprising a turbine case arranged around a central axis (radially inwards of figure, not shown), the turbine case including a forward casing with a forward flange that extends radially and an aft casing with an aft flange that extends radially outwardly, a turbine vane (52) shaped to form an airfoil, a vane-stage support (30, 34) configured to hold the turbine vane (52) and an inner portion (32) in place relative to the turbine case, the vane-stage support (30, 34) including a case mount (30) clamped between the forward flange of the forward casing and the aft flange of the aft casing and a spar (34) that extends from the case mount (30) radially through the airfoil of the turbine vane (52) to the inner portion (32), wherein the spar (34) supports the inner portion (32) so that forces applied are carried by the spar (34) to the case mount (30) and case during use of the turbine assembly in the gas turbine engine. See also annotated Figure 2’ above. Paragraph [0020] describes vane (52) having an airfoil shape. Paragraph [0017] describes the spar (34) as being “load transfer”, thus it is adapted to carry forces. Since spar (34) is connected to mount (30) and inner portion (32), forces applied are transferred.  

Figure 4 of Parry exemplifies a turbine assembly comprising a turbine case (31) and vane (60). The vane (60) taught by Parry is made out of ceramic matrix composite (CMC) materials [0040]. Thus, the material is known materials suitable for use in the turbine vane, predictably resulting in a functioning assembly. Furthermore, Parry acknowledges that due to operating temperatures, materials such as CMC are desirable for their higher temperature capabilities and lower weight. A higher operating temperature allows for greater efficiency [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine assembly taught by Paradis such that the turbine vane comprises ceramic matrix composite materials as exemplified by Parry, since not only is CMC a known material suitable for the claimed turbine vane, but use of the material as claimed is also advantageous. Specifically, CMC materials provide high temperature capabilities to portions in the gas path, such as the turbine vane. 
Paradis and Parry do not expressly teach the inner portion being an inner vane seal land as claimed. However, an inner vane seal land would have been obvious in view of Vo. 
Figures 2 and 4A of Vo teach a turbine assembly wherein a vane stage includes an inner vane seal land (66) located radially inward of the turbine vane (of assembly 48). The inner vane seal land (66) prevents leakage from the main gas flow into the interior regions, mitigating excessive heating [0017, 0030]. As applied to Paradis, the assembly shown is also adjacent rotating components (see unlabeled right of Figure 2). Therefore, configuring the inner portion (such as 32) to be an inner vane seal land provides similar benefits. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly taught by Paradis-Parry with an 
Regarding Claim 12, Paradis, Parry, and Vo teach the assembly as set forth in Claim 11. 
Figure 2 of Paradis teaches wherein the case mount (30) includes a coupling flange (forward half of 30) arranged between the forward flange of the forward casing and the aft flange of the aft casing and a retainer ring (aft of 68) spaced axially from the coupling flange with a portion of the spar (34) sandwiched therebetween. See also annotated Figure 2’ above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis, Parry, and Vo as applied to Claim 1 above, and further in view of Myers (US 4,979,872 A), hereinafter Myers.
Regarding Claim 2, Paradis, Parry, and Vo teach the assembly as set forth in Claim 1. 
Figure 2 of Paradis teaches wherein the case mount (30) includes a coupling flange (forward half of 30) arranged between the forward flange of the forward casing and the aft flange of the aft casing, a retainer ring (aft of 68) spaced axially from the coupling flange with a portion of the spar (34) sandwiched therebetween. See also annotated Figure 2’ above. 
Paradis, Parry, and Vo do not expressly teach a plurality of clamp fasteners configured to clamp the spar between the coupling flange and the retainer ring as claimed. However, clamp fasteners would have been obvious in view of Myers. 
Figures 1 and 3 of Myers teach an assembly wherein a spar (52) has a clamp fastener (of 58) configured to clamp the spar (52) between forward and aft portions (of 62). Therefore, rather than a radially extending fastener as shown in Paradis, Myers shows another known method in the art for attaching a spar to an adjacent component. When looking to deciding how 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Paradis-Parry-Vo such that a clamp fastener is configured to clamp the spar between the coupling flange and the retainer ring as exemplified by Myers, predictably resulting in an adequate attachment. 
Paradis, Parry, Vo, and Myers do not expressly teach a plurality of clamp fasteners. 
However, there are various common practices considered routine expedients, which the courts have held to normally require only ordinary skill in the art. One such practice is the duplication of parts. A mere duplication of parts has no unpatentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). A plurality of fasteners as opposed to a singular fastener is considered a mere duplication of parts, resulting from an obvious matter of engineering design choice. The expected result is for there to be a better fastening due to the increased number of attachment points. No new or unexpected result has been indicated by Applicant in the disclosure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Paradis-Parry-Vo-Myers such that there is a plurality of fasteners, since the duplication of parts is considered an obvious matter of engineering design choice.  
Regarding Claim 3, Paradis, Parry, Vo, and Myers teach the assembly as set forth in Claim 2. 
The modification by Myers in Claim 2 results in fasteners extend through the portion of the spar sandwiched between the coupling flange and the retainer ring, as exemplified by the fastener (of 58) extending through the spar (52) in Figure 3 of Myers. 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis, Parry, and Vo as applied to Claims 1 and 11 above, and further in view of Freeman et al. (US 2016/0123164 A1), hereinafter Freeman.
Regarding Claim 8, Paradis, Parry, and Vo teach the assembly as set forth in Claim 1. 
Figure 2 of Paradis teaches wherein the spar (34) of the vane-stage support includes a rod that extends through the airfoil of the turbine vane (52). 
Paradis, Parry, and Vo do not expressly teach an outer load transfer collar or an inner load transfer collar that extend axially forward and aft of the collar and contacts the turbine vane as claimed. However, load transfer collars would have been obvious in view of Freeman. 
Figure 6 of Freeman teaches a turbine vane assembly wherein the spar includes a rod (340), an outer load transfer collar (rod to end of 334, hereinafter 334) extends axially forward and aft of the rod (340) and contacts the turbine vane (312), and an inner load transfer collar (rod to end of 324, hereinafter 324) spaced radially inward from the outer load transfer collar (334) that extends axially forward and aft of the rod (340) contacts the turbine vane (312). The collars (324, 334) help in the transferring of loads from the vane (312) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly taught by Paradis-Parry-Vo such that there are inner and outer load transfer collars contacting the turbine vane as suggested by Freeman, to provide the benefit of transferring loads from the vane to adjacent supporting structures. 
	Regarding Claim 9, Paradis, Parry, Vo, and Freeman teach the assembly as set forth in Claim 8. 
wherein the case mount (30) includes a coupling flange (forward half of 30) arranged between the forward flange of the forward casing and the aft flange of the aft casing, a retainer ring (aft of 68) spaced axially from the coupling flange with a portion of the spar (34) sandwiched therebetween, and a portion of the rod included in the spar (34) is trapped between the coupling flange and the retainer ring to fix the spar (34) to the case mount (30). See also annotated Figure 2’ above.
Regarding Claim 17, interpreting “load-transfer features” under 35 U.S.C. 112(f) to be collars or equivalents thereof as noted in paragraphs [0071, 0078, 0096] of the Specification, Paradis, Parry, and Vo teach the assembly as set forth in Claim 11. 
Figure 2 of Paradis teaches wherein the spar (34) of the vane-stage support includes a rod that extends radially through the airfoil of the turbine vane (52). 
Paradis, Parry, and Vo do not expressly teach load-transfer features that extend axially from the rod as claimed. However, load-transfer features would have been obvious in view of Freeman.
Figure 6 of Freeman teaches a turbine vane assembly wherein the spar includes a rod (340) and load-transfer features (334, 324) extend axially from the rod (340) to engage the turbine vane (312) and carry load from the turbine vane to adjacent supporting structures. As noted by the claim language, the engagement helps in the transferring of loads from the vane (312) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly taught by Paradis-Parry-Vo such that there are load-load transfer features that extend axially from the rod to engage the turbine vane as suggested by Freeman, to provide the benefit of transferring loads from the vane to 
Regarding Claim 18, Paradis, Parry, Vo, and Freeman teach the assembly as set forth in Claim 17. 
Figure 2 of Paradis teaches wherein the case mount (30) includes a coupling flange (forward half of 30) arranged between the forward flange of the forward casing and the aft flange of the aft casing, a retainer ring (aft of 68) spaced axially from the coupling flange with a portion of the spar (34) sandwiched therebetween, and a portion of the rod included in the spar (34) is trapped between the coupling flange and the retainer ring to fix the spar (34) to the case mount (30). See also annotated Figure 2’ above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis, Parry, Vo, and Freeman as applied to Claims 9 and 18 above, and further in view of Myers.
Regarding Claim 10, Paradis, Parry, Vo, and Freeman teach the assembly a set forth in Claim 9. 
Paradis, Parry, Vo, and Freeman do not expressly teach a plurality of clamp fasteners configured to clamp the portion of the rod between the coupling flange and the retainer ring as claimed. However, a plurality of clamp fasteners would have been obvious in view of Myers and a duplication of parts for the same reasons noted in the rejection of Claim 2 above. 
Figures 1 and 3 of Myers teach an assembly wherein a mount (62) has a clamp fastener (of 58) configured to clamp the portion of the rod included in the spar (52) between forward and aft portions (of 62). Similar to Claim 2 noted above, when looking to deciding how to attach the spar to the mount, one of ordinary skill would use known methods, predictably resulting in an adequate attachment. Furthermore, a plurality of clamp fasteners as opposed to a single 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Paradis-Parry-Vo such that a clamp fastener is configured to clamp the portion of the rod included in the spar between the coupling flange and the retainer ring as exemplified by Myers, predictably resulting in an adequate attachment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Paradis-Parry-Vo-Myers such that there is a plurality of fasteners, since the duplication of parts is considered an obvious matter of engineering design choice.  
Regarding Claim 19, Paradis, Parry, Vo, and Freeman teach the assembly a set forth in Claim 18. 
Paradis, Parry, Vo, and Freeman do not expressly teach a plurality of clamp fasteners configured to clamp the portion of the rod between the coupling flange and the retainer ring as claimed. However, a plurality of clamp fasteners would have been obvious in view of Myers and a duplication of parts for the same reasons noted in the rejection of Claim 2 above. 
Figures 1 and 3 of Myers teach an assembly wherein a mount (62) has a clamp fastener (of 58) configured to clamp the portion of the rod included in the spar (52) between forward and aft portions (of 62). Similar to Claim 2 noted above, when looking to deciding how to attach the spar to the mount, one of ordinary skill would use known methods, predictably resulting in an adequate attachment. Furthermore, a plurality of clamp fasteners as opposed to a single fastener is considered a mere duplication of parts, which has no unpatentable significance unless a new and unexpected result is produced.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Paradis-Parry-Vo-Myers such that there is a plurality of fasteners, since the duplication of parts is considered an obvious matter of engineering design choice.  

Prior art with respect to Claims 13-14 will be re-evaluated pending resolution of the 35 U.S.C. 112(a) rejection. It is noted however, that the language of Claim 14 is substantially similar to that of Claim 4. 
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 and 20, as far as they are definite and understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, the closest prior art, Paradis, does not expressly teach “wherein the vane-stage support includes a plurality of case fasteners that extend through the forward flange of the forward casing, the aft flange of the aft casing, and the coupling flange of the case mount, and wherein the case fasteners are configured to clamp the coupling flange between the 
Regarding Claims 5, 15, and 20, the claims recite the limitation “wherein the retainer ring engages a radially-inner diameter of the case at a location spaced axially from the coupling flange”, with Claim 5 further specifying the engagement is “so as to carry cantilevered forces from the vane stage to the case during use” and Claim 20 further specifying the location is “spaced axially downstream along a primary gas path from the coupling flange”. This limitation is not present in the interpretation of the closest prior art, Paradis, made in the rejection above. Reference (30) is interpreted as the “case mount”. No portion interpretable as the retainer ring, which sandwiches the spar, engages a radially inner diameter of the case spaced axially from the coupling flange as claimed. As noted in Claim 5 and paragraph [0042] of the Specification, such a structure allows for cantilevered forces from the vane stage (24) be carried to case (20) during use. 
Claims 6-7 and 16 subsequently depend upon Claims 5 and 15 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745